Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Brian Seidleck on 11/15/2021.
	The application has been amended as follows:
Claim 21. (Currently amended) The non-transitory computer-readable storage medium of claim 1, wherein:
the candidate polygon represents an area of location uncertainty corresponding to a location determined from a location sensor of a device, and
the location of accuracy of the location sensor can be determined by the location sensor and transmitted to the geographic database.

Allowable Subject Matter
Claims 1 - 6, 8 – 13, 15 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of the amendments and applicant arguments. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yanna Wu whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YANNA WU/Primary Examiner, Art Unit 2611